Title: To Thomas Jefferson from James Ash, 7 February 1803
From: Ash, James
To: Jefferson, Thomas


          
            Sir, 
            Baltimore 7th. February 1803
          
          I send you, inclosed, proposals for a work, which shall be published, when money is received to pay the expence of printing.
          The encouragment which you are disposed to contribute, be pleased to return by next post. 
          I have the honor to be, Sir, your mo. ob: Hble: Servt.
          
            James Ash
          
        